Citation Nr: 0943275	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the benefits sought on 
appeal.

The issues of service connection for bilateral hearing loss 
and bilateral tinnitus are addressed in the REMAND portion of 
the decision below.  


FINDINGS OF FACT

1.  An unappealed January 1993 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence pertaining to the Veteran's hearing loss 
received since the January 1993 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received since the January 1993 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The Veteran's claims have been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

In January 1993, the RO denied service connection for hearing 
loss.  The Veteran did not initiate an appeal of this 
decision.  Therefore, the decision is final.  38 U.S.C.A. 
§ 7104.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue 
of whether service connection is warranted, the Board must 
first determine whether the claim may be reopened.  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  The evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis.  Id.

In the January 1993 rating decision, the RO denied the 
Veteran's claim for bilateral hearing loss.  The basis for 
the denial was that the evidence did not show that the 
Veteran had developed hearing loss during service or that his 
service aggravated the pre-service high frequency hearing 
loss resulting in an increase in disability.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the January 1993 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disability was incurred or 
aggravated during active service and that the disability is 
related to the Veteran's service.

Notwithstanding the RO's decision to reopen these claims, the 
Board has jurisdictional responsibility to determine whether 
it is proper to reopen the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
this claim.  Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claim.

Since the last final disallowance in January 1993, the RO 
received a statement from the Veteran's spouse and VA 
outpatient treatment reports from the Huntington VAMC for the 
period of May 2004 to October 2006.  In her letter, the 
Veteran's spouse stated that since returning home from 
Vietnam in 1968, she noticed that the Veteran would often 
repeat phrases or words because he could not hear.  She also 
added that the Veteran would try to read lips in an attempt 
to communicate.  The Veteran's spouse felt that the Veteran's 
hearing loss was the result of stateside exercises and 
service in Vietnam.

VA outpatient treatment reports from Huntington VAMC 
indicated that the Veteran's spouse called the Charleston 
Based Outpatient Clinic and stated that the Veteran had 
severe hearing loss and was unable to communicate effectively 
on the telephone.  No other reports mention the Veteran's 
hearing loss.

The Board finds that these records, particularly the spouse's 
statement, are not redundant or cumulative, relate to an 
unestablished fact necessary to substantiate the claim (that 
the Veteran's hearing loss was aggravated in service), and 
raise a reasonable possibility of substantiating the claim.  
Thus, the Board finds that the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the claim is granted.


REMAND

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with a veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

According to the spouse's lay statement from July 2006, the 
Veteran's hearing loss worsened in active service.  The Board 
finds that this raises an indication that the disability may 
be associated with the Veteran's service.  Thus, a remand is 
necessary to afford the Veteran a VA audiological examination 
to ascertain the etiology of his current hearing loss 
disability.  The Board also finds that a VA examination is 
also warranted for the Veteran's claim for service connection 
for tinnitus pursuant to the factors discussed above.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to determine the nature and 
etiology of his hearing loss and 
tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
and following this review and the 
examination, offer comments and an 
opinion as to:

(1) Did the hearing loss shown 
upon the Veteran's entry into 
service increase in severity 
during service? 

(2) If the preexisting hearing 
loss did increase in severity 
during service, did the 
increase in severity represent 
a chronic worsening of the 
disability or represent the 
natural progress of the 
disability?  

(3) Is any currently diagnosed 
tinnitus in any way causally or 
etiologically related to 
service?

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


